MEMORANDUM **
Robert H. Kelley appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that various individuals involved in his unsuccessful state court child custody proceedings violated his constitutional rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.2003), we affirm.
We agree with the district court’s determination that Kelley’s action is barred by the Rooker-Feldman doctrine because the essence of his complaint is that the state court judgment was improper. See id. at 1158 (referring to Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923) and Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983)). Thus, the district court was required to “refuse to decide any issue raised in the suit that is ‘inextricably intertwined’ with an issue resolved by the state court.” Id. We reject Kelly’s contention that challenging the jurisdiction of the state court takes his complaint out of the Rooker-Feldman ambit because that argument still rests on a claim of legal wrong by the state court. See id. at 1164.
Kelley’s oral request for an extension of time to file a reply brief was denied as untimely on August 29, 2006. Kelley’s pending motion for an extension of time to file a reply brief is also denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.